DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the   filed on March 30, 2018.  Claims 15-34 are New; and claims 1-14 are Canceled. Claim 15-34  currently pending and have been examined.

Specification
The use of the term MOLLY, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized and accompanied by the generic terminology wherever it appears (e.g., ¶4, ¶11).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.



Claim Objections
Claims 15-28 are objected to because of the following informalities:
In claim 15, line 7, there should be a comma after the word “position” and the comma after the word “locked” should be removed so that the phrase reads, “. . . position, the rotator is axially locked and engaged . . .” in order to correct the grammar and make the claim easier to read. 
In claim 15, line 17, there should be a comma after the word “movement.”
Claims 16-28 are also objected to for their incorporation of the above through their dependencies of claim 15.
In claim 20, there should be a comma at the end of line 3 after the word “body.”
In claim 29, line 3, the word “is” should be removed.
Claims 30-34 are also objected to for their incorporation of the above through their dependencies of claim 15.
Appropriate correction is required.




Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art is WIPO Pub. No. WO2014/095424, to Karlsson et al. (“Karlsson”). Karlsson teaches a medicament delivery device (Title) with many of the claimed features. Of note is that Karlsson does not teach a medicament delivery training device; that is, Karlsson lacks a way to reset the device for reuse. Even so, there are numerous references in the prior art that disclose resettable medicament delivery locked relative to the housing (p. 14, ll. 25-31). So, it would not have been obvious to one of ordinary skill in the art before the effective filing date to modify Karlsson to:
Arrange the needle cover to rotate the rotator in a second rotational direction opposite to the first rotational direction during movement of the needle cover from the extended position to the retracted position, to thereby release the rotator from being axially locked OR
Arrange the plunger rod to engage with the rotator to displace the rotator axially during axial movement of the plunger rod, wherein the rotator is arranged to rotate a first angular distance, limited by the needle cover, in the first rotational direction during axial movement of the rotator.
Without the benefit of hindsight, there is simply no suggestion or motivation for one of ordinary skill in the art before the effective filing date to make the above modifications to Karlsson. Therefore, claims 15 and 29 (which both capture the above limitations) are directed to allowable subject matter. Likewise, by way of their respective dependencies of claims 15 and 29, claims 16-28 and 30-34 are also directed to allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.L.K./
Patent Examiner
Art Unit 3715


/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715